Citation Nr: 0708483	
Decision Date: 03/21/07    Archive Date: 04/09/07

DOCKET NO.  04-14 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for degenerative changes of 
the lumbar spine.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Veteran, his spouse, and his son


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran had active service from September 1943 to April 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  In October 2005, the veteran testified at 
a Travel Board hearing before the undersigned.  

In November 2005, the Board determined that new and material 
evidence had been received to reopen the claim of service 
connection, but remanded the issue of service connection on 
the merits.  In May 2006, the claim was again remanded.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The service medical records reveal that in May 1944, the 
veteran was treated for an acute backache.  He was diagnosed 
as having myalgia, moderate, of the lumbar paravertebral 
muscles, cause undetermined, EPTS (existed prior to service), 
not "concurred in."  The veteran was hospitalized.  In 
January 1945, the veteran was noted to have chronic 
arthritis, non-suppurative, moderate, of the right sacroiliac 
joints, cause undetermined, non-venereal.  It was indicated 
that the diagnosis was not incurred in the line of duty 
(LOD), but EPTS.  In April 1946, the veteran underwent a 
discharge examination.  At that time, the veteran indicated 
that he had two injuries or diseases, one of these was a back 
injury.  The examiner noted that the veteran had sustained a 
back injury in 1944.  It was noted that it did not EPTS.  
However, physical examination revealed no musculoskeletal 
defects and no neurological diagnosis.  There is no record of 
an x-ray of the spine.  

In May 1946, the veteran filed a claim for service connection 
for a back disability which was service "aggravated."  

In a May 1946 rating decision, the claim of service 
connection was denied as it was not found on last 
examination, the discharge examination.  In a January 1947 
rating decision, the prior denial was confirmed and 
continued.  No timely appeal was made.  

In December 2002, the current claim to reopen service 
connection for a back disability was received.  

Thereafter, additional evidence was received.  The veteran 
submitted a copy of notations based on an inservice spinal x-
ray from April 1944 which reportedly showed abnormality of 
L5.  The x-ray itself was not submitted.  

A lay statement of W.N.L. indicated that the veteran injured 
his back during service.  This person provided a detailed 
account of the circumstances.  The veteran submitted copies 
of pictures reportedly taken at an inservice hospital.  In 
addition, the veteran's wife indicated that the veteran had 
had back problems since they met in 1945.  

Thereafter, private medical records were received from 
Resurgens Orthopaedics, dated from January 1996 to August 
2002.  These records reflect that the veteran reported that 
he had had back pain for over 50 years.  He had a past 
history of undergoing lumbar laminectomy and spinal fusion in 
1993.  Current diagnoses included status post lumbar 
laminectomy, fusion in 1993, with chronic recurrent back 
pain; multi-level lumbar disc disease; degenerative changes 
of the lumbar spine; right S1 joint dysfunction, status post 
extensive lumbar fusion; and right sacroiliac pain and 
degenerative changes.  

J.D.E., M.D., submitted medical records as well as a 
September 2005 letter in which he stated that the veteran's 
back pain was directly related to injuries he suffered in the 
early 1940's during military service.  

In December 2005, the veteran was afforded a VA examination.  
The examiner stated that the claims file was available.  The 
account of the veteran's inservice injury was reviewed.  
However, the examiner did not address the inservice diagnoses 
of myalgia of the lumbar paravertebral muscles and chronic 
arthritis of the right sacroiliac joints.  Current x-rays 
revealed extensive postsurgical changes in the lower lumbar 
spine and multiple degenerative changes as well as 
osteopenia.  The examiner indicated that the current 
diagnoses were degenerative arthritis and osteopenia which 
were in keeping with his age of 82 years.  The post-surgical 
changes occurred because of surgery in the 1990's.  

The examiner opined that it was more likely than not that the 
current back pain and associated problems were not related to 
military service.  The basis of this opinion was that the 
discharge examination revealed no disabling problems and the 
rating decisions following discharge also noted that there 
were no back problems at discharge.  

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  The record 
before VA need only (1) contain competent evidence that the 
veteran has persistent or recurrent symptoms of current 
disability and (2) indicate that those symptoms may be 
associated with the veteran's active military service.  
Duenas v. Principi, 18 Vet. App. 512 (2004).  In McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), the Court noted that the 
third prong of 38 C.F.R. § 3.159(c)(4)(I), requires that the 
evidence of record "indicate" that the claimed disability 
or symptoms may be associated with service, establishes a low 
threshold.   See also Locklear v. Nicholson, No. 02-1814 
(U.S. Vet. App. September 19, 20 06).

The service medical records reflect a diagnosis of a chronic 
disability, arthritis.  See 38 C.F.R. § 3.309(a).  VA 
regulation provides that, with chronic disease shown as such 
in service (or within an applicable presumptive period under 
section 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  See 38 C.F.R. § 3.309(b).

The inservice clinical findings indicate that the veteran had 
arthritis during service.  While a diagnosis of arthritis was 
not noted on discharge examination, the record does not 
reflect that a spine x-ray was performed.  Further, the 
veteran currently has the same diagnosis.  

Although the veteran has been examined by VA, there is no 
medical opinion regarding the inservice diagnosis of chronic 
arthritis, the inservice finding that chronic arthritis EPTS, 
and whether the arthritis underwent an increased in severity 
during service.  The examiner only referred to the negative 
discharge examination and indicated that there was no 
disability at discharge.  The inservice diagnosis of 
arthritis was not discussed at all nor was there any 
explanation why arthritis would be transitory.  The VA 
opinion of record, therefore, is inadequate.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  Obtain a VA medical opinion.  The claims 
file must be made available to the examiner 
and the examiner should indicate in his/her 
report whether or not the claims file was 
reviewed.  A rationale for any opinion 
expressed should be provided.

The examiner should specifically review 
the service medical records and comment 
on the inservice findings of a back 
injury and the diagnoses of backache; 
myalgia of the lumbar paravertebral 
muscles, EPTS; and chronic arthritis, of 
the right sacroiliac joints, EPTS.  The 
examiner should review the negative 
discharge examination and provide an 
opinion in that regard.  

The examiner should determine if myalgia 
of the lumbar paravertebral muscles and 
chronic arthritis of the right sacroiliac 
joints, existed prior to entrance.  If 
so, the examiner should opine as to the 
following questions in terms of whether 
it is more likely than not, less likely 
than not, or at least as likely as not:

A.	If the veteran's myalgia of the lumbar 
paravertebral muscles and chronic 
arthritis of the right sacroiliac 
joints underwent an increase in 
disability during service to include 
when the veteran injured his back 
therein.  
B.	If the veteran's myalgia of the lumbar 
paravertebral muscles and chronic 
arthritis of the right sacroiliac 
joints underwent an increase in 
disability during service, was the 
increase in disability due to the 
natural progress of the disease or was 
the increase in disability beyond the 
natural progress of the disease.  

If the examiner finds that veteran's 
myalgia of the lumbar paravertebral 
muscles and chronic arthritis of the 
right sacroiliac joints did not EPTS, and 
with regard to any other current low back 
diagnoses, the examiner should opine as 
to whether it is more likely than not, 
less likely than not, or at least as 
likely as not, that any current diagnosis 
is related to service.  

2.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2005), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2006).


